DETAILED ACTION
In application filed on 07/11/2019, Claims 1-9, 11-15, 35-36, 63-66 are pending. Claims 1-9, 11-15, 35-36, 63-66 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020 and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12, 15, 35-36 and 63-66 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jiao et al. [US20170021352A1]. 
Regarding Claim 1, Jiao teaches a valveless microfluidic system comprising:

wherein:
i) a first plurality of the channels connect only two cavities each [Para 0028, 0083, Claim 1];
ii) a second plurality of the channels have a greater resistance to fluid
flow than that of the nodes [Claim 1]; and
iii) a plurality of the cavities include a gas pressure port [Claim 1, 12; Para 0077]; and
b) a pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] comprising a set of gas valves [Para 0074, 0086, Claim 16] , the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205]  connected by pneumatic delivery channels [Annotated Fig.9, 0072, ‘as structurally arranged’] to: (1) a high gas pressure gas source [Fig. 9, ref 925; Para 0073, Para 0033, 0058-0060; Fig.12, ref. 1210 (H1)]; 
(2) an intermediate gas pressure gas source [Fig. 11-12, ref 1215 (H2); Para 0080-0081, 0090]; (3) a low pressure gas source [Fig. 12, ref 1220; Para 0033, 0037-0038, 0041, 0048-0050; Claim 16] and optionally, (4) a partial vacuum pressure gas source [Para 0037, Fig. 1, Para 0081,’partial vacuum pressure V’; Para 0095, Claim 17, 

    PNG
    media_image1.png
    625
    895
    media_image1.png
    Greyscale

Annotated Fig. 9, Jiao

Regarding Claim 2, Jiao teaches the system of claim 1, wherein the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] is configured to apply a high gas pressure, an intermediate gas pressure, a low gas pressure, and optionally, a partial vacuum pressure to the at least one cavity [ Abstract, Para 0026, 0028-0029]  according to pressure sequence data, where the high gas pressure is greater than the intermediate gas pressure, the intermediate gas pressure is greater than the low gas pressure, and the low gas pressure is greater than the partial vacuum gas pressure, and the partial vacuum pressure is less than atmospheric pressure. This limitation is interpreted as a method of intended use given patentable Please see MPEP 2114(II) for further details. 

Regarding Claim 3, Jiao teaches the system of claim 1, wherein the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] is configured to concurrently apply a combination of gas pressure and partial vacuum to at least one cavity [ Abstract, Para 0026, 0028-0029]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the pressure sequencer in distributing pressure from four sources (1210-1225) to each cavity [Para 0086]. Please refer to MPEP 2114 (II) for further details.

Regarding Claim 4, Jiao teaches the system of claim, wherein the second plurality of the channels comprise a fluid flow barrier structure or configuration [Abstract, Claim 18, hydrophobic pressure barrier’; Claim 8, ‘hydrophobic microfluidic layer’; Para 0026, 0031-0032, 0034; Para 0061, ‘air gap’].

Regarding Claim 5, Jiao teaches the system of claim 1, wherein the fluid flow barrier structure or configuration [Abstract, Claim 18, hydrophobic pressure barrier’; Claim 8, ‘hydrophobic microfluidic layer’; Para 0026, 0031-0032, 0034, Para 0061, ‘air gap’] is located at or near an interface [Para 0061, ‘exist in a channel in order for the channel’] of the cavity with the channel [Para 0061].

Please see MPEP 2112.01 (II) for further details.  This limitation “increases channel resistance to fluid flow or the pressure required to move fluid by at least 20% in comparison to a channel that does not have a fluid flow barrier structure or configuration” is interpreted as a method of intended use given patentable weight to the extent of the channel having a resistance which is an inherent property property of the structure or configuration and not adding any structural limitation (See MPEP 2112.01(II) for further details); The limitation “to fluid flow or the pressure required to move fluid by at least 20% in comparison to a channel that does not have a fluid flow barrier structure or configuration”, is interpreted as a method of intended use and given patentable weight to the extent that allows the hydrophobic channels to prevent fluid flow when pressures at the two ends of a channel are equal or Please refer to MPEP 2114 (II) for further details. 

Regarding Claim 7, Jiao teaches the system of claim 1, wherein one or more of the microfluidic channels [Abstract, Para 0026, 0028-0029] are hydrophobic or comprise a hydrophobic coating (this limitation “or…” is optional) [Para 0026, 0031-0032, 0034, 0036, 039-0040, 0065].

Regarding Claim 8, Jiao teaches the system of claim 1, wherein the fluid flow barrier structure or configuration [Abstract, Claim 18, hydrophobic pressure barrier’; Claim 8, ‘hydrophobic microfluidic layer’; Para 0026, 0031-0032, 0034, Para 0061, ‘air gap’] comprises a constriction or narrowing of the channel [Para 0084, ‘making the cross sectional area of the supply tube smaller…’; Para 0035], ribs, and/or a non-linear path (the limitation “and/or” and “or” is interpreted as optional. 

Regarding Claim 9, Jiao teaches the system of claim 1, wherein the fluid flow barrier structure or configuration [Abstract, Claim 18, hydrophobic pressure barrier’; Claim 8, ‘hydrophobic microfluidic layer’; Para 0026, 0031-0032, 0034, Para 0061, ‘air gap’] comprises a geometry [Fig. 1, ‘cavity B’, ‘splitting to channels ref. 125 and 130; ‘as structurally arranged’] selected from the group consisting of serpentine or S-curve 

Regarding Claim 11, Jiao teaches a system for moving [a quantity of liquid Para 0041, ‘fluid transfer’] from an origin or source cavity [Para 0030, ‘reservoirs’; Para 0041, ‘origin or destination’] to a destination cavity [Para 0030, ‘reservoirs’; Para 0041, ‘origin or destination’] in a network of microfluidic cavities [Para 0041, ‘reservoir or node’], wherein the origin or source cavity and the destination cavity are separated by a valveless microfluidic channel having a resistance to fluid flow greater than that of the source cavity [Para 0027, 0028-0031, 0041, 0047, 0076], the system comprising:
a receptacle [ Para 0030, ‘glass bottle] for receiving and engaging [ Para 0030] with a flowchip [ Para 0027, ‘Reconfigurable microfluidic systems’; Abstract, Para 0001, 0005; Fig. 1] comprising the network of microfluidic cavities [Para 0027, ‘Reconfigurable microfluidic systems’];
a pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205]  comprising a set of gas valves [Para 0074, 0086, Claim 16] and configured to be connected to a first gas source [Fig. 9, ref 925; Para 0073, Para 0033, 0058-0060; Fig.12, ref. 1210 (H1)]; for producing a high gas pressure in microfluidic cavities [ Claims 16-20; Para 0073, 0080, 0086; Figs. 9, 12], 

a second gas source [Fig. 12, ref 1220; Para 0033, 0037-0038, 0041, 0048-0050; Claim 16] for producing a low pressure in microfluidic cavities source [Fig. 12, ref 1220; Para 0033, 0037-0038, 0041, 0048-0050; Claim 16], and a third gas source [Fig. 11-12, 
a controller [ Para 0075, ‘LabVIEW software (National Instruments Corporation) running on a personal computer’] configured to direct the pressure sequencer  [Para 0075; ‘interpreted as method of intended use’] to:
(a) apply the high gas pressure to any cavity (other than the destination cavity) connected to the origin or source cavity by a first channel [Para 0044, 0050, Claim 20], while applying the low gas pressure to any cavity (other than the origin cavity) connected to the destination cavity by a second channel, to move a portion of the quantity of liquid from the origin or source cavity, through the microfluidic channel, and to the destination cavity [Para 0044, 0050, Claim 20], and
(b) apply an intermediate gas pressure to the origin or source cavity by the first
channel before the quantity of liquid is completely removed from the source cavity, wherein the intermediate gas pressure is sufficiently great to push at least some 

Regarding Claim 12, Jiao teaches a system of Claim 11, wherein the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205]  is configured to apply a one or more pressure modes selected from the group consisting of constant pressure, pulsing pressures, increased ramping pressures and decreased ramping pressures. This limitation “is configured to apply…” is interpreted as a method of intended use given patentable weight to the extent of Jiao’s device meeting the functional limitations [Para 0060, 0074-0075, 0086, Claims 17-22]. Please see MPEP 2114(II) for further details.

Regarding Claim 15, Jiao teaches a system of Claim 11, wherein one or more of the microfluidic channels [Abstract, Para 0026, 0028-0029] are hydrophobic or comprise a hydrophobic coating (this limitation “or…” is optional) [Para 0026, 0031-0032, 0034, 0036, 039-0040, 0065].

Regarding Claim 35, Jiao teaches a system of Claim 11, wherein the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] is configured to follow a fluid transfer rule [Abstract, Para 0026, 0041-0042, 0047, 0049, 0051-0052, 0055-0056; ] in which:
(1) high gas pressure is applied to an origin or source cavity from which a fluid is transferred and low gas pressure is applied to a destination cavity to which the fluid is 
(2) intermediate gas pressure is applied to the origin or source cavity and low pressure is applied to the destination cavity such that fluid continues to move through the connecting channel, the intermediate gas pressure being applied for a time t(2) sufficient to empty the origin or source cavity of fluid but of a pressure insufficient to expel fluid out of the channel; whereby the origin or source cavity is emptied of fluid and the fluid is moved into the channel and destination cavity [‘Jiao’s device is capable for performing the recited functions’; Para 0026, 0050-0052, 0080-0081, 0090-0092].

Regarding Claim 36, Jiao teaches a system of Claim 11, wherein the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] is configured to follow a fluid transfer rule further in which:
(3) partial vacuum is applied to the destination channel by a fourth channel while low pressure is applied to the source cavity by the second channel such that fluid is evacuated from the destination cavity through the gas port [‘Jiao’s device is capable for performing the recited functions’; Claims1 , 12 and  17-21; Para 0033, 0037, 0081, 0089, 0095].
Regarding Claim 63, Jiao teaches a system of Claim 11, further comprising the flowchip [Abstract, Para 0001, 0005; Fig. 1; Para 0027, ‘Reconfigurable microfluidic 
wherein: 
a first plurality of the channels connect only two cavities each [Para 0028, 0083, Claim 1];
a second plurality of the channels [ Para 0039] comprise a fluid flow barrier structure or configuration [Abstract, Claim 18, hydrophobic pressure barrier’; Claim 8, ‘hydrophobic microfluidic layer’; Para 0026, 0031-0032, 0034; Para 0061, ‘air gap’]
a plurality of the cavities include a gas pressure port [Claim 1, 12; Para 0077].

Regarding Claim 64, Jiao teaches a system of Claim 1, wherein a plurality of the microfluidic channels [Para 0039] present a hydrophobic pressure barrier [Abstract, Claim 18, hydrophobic pressure barrier’; Claim 8, ‘hydrophobic microfluidic layer’; Para 0026, 0031-0032, 0034; Para 0061, ‘air gap’] to fluid flow that is less than the pressure difference between the high gas pressure and the low gas pressure [Para 0039].

Regarding Claim 65, Jiao teaches a system of Claim 1, wherein a plurality of the nodes [Abstract, Para 0026-0027, 0073] comprise a first junction with an input channel [Para 0084, ‘supply tube’; Fig. 16, ref, 1195] and a second junction with an output 
	
    PNG
    media_image2.png
    811
    820
    media_image2.png
    Greyscale

Annotated Fig. 16, Jiao
Regarding Claim 66, Jiao teaches a system of Claim 1, wherein a plurality of the cavities comprises a perpendicular entrance Annotated Fig. 16, ‘as structurally arranged’] of one or more channels [Abstract, Para 0026, 0028-0029]  into the cavity . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13 is rejected under 35 U.S.C. 103 as being unpatentable over by Jiao et al. [US20170021352A1] in view of Schnerr et al. [WO0078456A1] in further view of Boehm et al. [US20100021349A1]
Regarding Claim 13, Jiao teaches a system of Claim 12, wherein the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205]  is configured  to apply pulsing pressures [‘interpreted as method of intended use to effect Jiao’s teaching in Claim 12’ Para 0060, 0074-0075, 0086, Claims 17-22]. Please see MPEP 2114(II) for further details; 
Jiao does not teach “a pulse width modulation (PWM) with a duty factor in the range of from about 1 % to about 90%”
Schnerr teaches “a pulse width modulation (PWM)” [Page 11, lines 21-28; line 1-4, ‘pulse generator’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiao to incorporate the “a pressure sequencer with pulse width modulation (PWM)” taught by Schnerr, motivated by the need to provide the actual electrical pulse that will interface to each control valve. [Schnerr, Page 11, lines 1-4, lines 21-28; Figure 4]. Doing so, allows for the simultaneous control of pulses to each control valve in conjunction with the master selector to couple fluid from reagent source 54 to the microfluidic device.

Jiao in view of Schnerr does not teach “duty factor in the range of from about 1 % to about 90%”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Modified Jiao to incorporate the “duty factor in the range of from about 1% to about 90%” taught by Boehm, motivated by the need for the actuation of the bottle top dispenser [ Boehm, Para 0024] with mixed signal controllers [ Boehm, Para 0048] using a ON/OFF duty factor of about 0.1 [‘10%’] to about 0.02 [‘2%’], preferably of between about 0.05 [‘5%’] and about 0.03 [‘3%’], in particular with an ON time of about 0.6 ms to about 0.1 ms, in particular of between about 0.3 ms and about 0.15 ms [ Boehm, Para 0048]. Doing so allows for the reduction of the current consumption of the measurement system in discharging its operations. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Jiao et al. [US20170021352A1] in view of Schnerr et al. [WO0078456A1] in further view of Devaraju et al. [US20160250639A1]

Regarding Claim 14, Jiao teaches a system of Claim 12, wherein the pressure sequencer [Para 0013, 0016, 0047, 0072-0075; Fig.9, ref. 915, Fig. 12, ref. 1205] is configured to apply increased and/or decreased ramping pressures with rise and/or fall times This limitation “is configured to apply…” is interpreted as a method of intended use given patentable weight to the extent of Jiao’s device meeting the functional limitations [Para 0060, 0074-0075, 0086, Claims 17-22; Fig. 9]. Please see MPEP 2114(II) for further details.

Devaraju teaches “the range of about 10 msec to about 1 sec” [Para 0112, 0113]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiao to incorporate the “with rise and/or fall times in the range of about 10 msec to about 1 sec” taught by Devaraju, motivated by the need to determine a predetermined rise and fall times of the applied pressure pulses [Devaraju, Paragraph 0112 and 0113]. Doing so, allows for the pressure to switch between a high value and a low value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiao et al. [US20170021353A1]: teaches reconfigurable microfluidic systems are based on networks of microfluidic cavities connected by hydrophobic microfluidic channels.
Jiao et al. [US20170021351A1]: teaches reconfigurable microfluidic systems are based on networks of microfluidic cavities connected by hydrophobic microfluidic channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797